Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive. 
Applicant argues that Cohrs does not “call out” an alkoxyphenol resin, but rather prefers an alkylphenol resin prepared from alkylphenols with aldehydes, as shown by the Examples A-D. Applicant argues that Examiner has not provided rational as to why there would be a reasonable expectation of success in selecting an alkoxyphenol from the universe of possible starting materials would have been advantageous. Applicant argues that the options facing the present inventors when attempting to develop a polymer useful for breaking an emulsion were immense. Furthermore, Applicant cites the MPEP 2144.08 IIA.4, which instructs the examiner to "(a) Consider the Size of the Genus. . .(b) Consider the Express Teachings. . .(c) Consider the Teachings of Structural Similarity. . .(d) Consider the Teachings of Similar Properties or Uses. . .(e) Consider the Predictability of the Technology. . . and (f) Consider Any Other Teaching To Support the Selection of the Species or Subgenus." Applicant reiterates that the genus of polymers diusclosed in Cohrs is “enormous” and does not expressly teach selection of alkoxyphenol derived polymers as required by the claims. This argument is not convincing. The full genus of Cohrs is included here:

    PNG
    media_image1.png
    466
    333
    media_image1.png
    Greyscale

Applicant may insist that this is “enormous”, but then one would have to say that the genus of the claims is nearly as “enormous”. More importantly, the only selection of a variable that Applicant points to as unreasonable is that of R5, which it is noted has exactly four (4) options in paragraph [0024], one of which is the very commonly used in the art C1-C200-alkyl, and another is the claimed alkoxy or O-R6 group. Applicant may insist that choosing one possibility among four would be impermissible hindsight and without a reasonable expectation of success, but Examiner disagrees. When a single passage includes all the options of variables, and one variable includes only four options, Examiner believes that there is a reasonable expectation of success that each will work. Examiner (a) considers the size of the genus to be slightly larger than the claimed genus, (b) each element of each variable is expressly disclosed, (c) the exemplified alkyl phenol derived resins appear to be operable so because no modification of the polymer as disclosed is required. Examiner repeats, there is no modification of the teachings of Cohrs. Much of the rationale that Applicant cites is toward the combination or modification of teachings from multiple references or from disparate teachings in the same reference. The express teachings of Cohrs are followed, there is just a broader disclosure of more embodiments in Cohrs as compared to the claims. This gives Applicant the opportunity to overcome the rejection based on Cohrs through secondary considerations such as unexpected results. 
Applicant’s arguments towards the rejection over Holtrup are similar to those of the rejection over Cohrs. Applicant argues that columns 5-6 disclose “thousands of possible compounds” and does not provide any reason for the person of ordinary skill to select the particular groups required by the claims. The instant claims require phenol substituted with an ether group, and while Holtrup discloses this in the “universe of possible substitutions” but does not disclose it as being preferred and claims a phenol substituted with an ester groups rather than an ether groups. This argument is not convincing. Again, the reason the ordinarily skilled artisan would thing have to use the phenol substituted with an ether group rather than the claimed/preferred phenol substituted with an ester group or an amine group (Example 9) is that Holtrup explicitly says that one can use a phenol substituted with an ether group rather than an ester group or amine group:

    PNG
    media_image2.png
    446
    336
    media_image2.png
    Greyscale

One does not need a special motivation to use the options a single passage says that one can use. 
Applicant argues that Holtrup merely discloses that the aldehyde can be a formaldehyde, an alkyl aldehyde, alkyl aldehyde, alkenyl aldehyde, aryl aldehyde or an alkaryl aldehyde and that does not show that the groups are equivalent. This argument is not convincing. It is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose, see MPEP § 2144.06; In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). The disclosure of these options in a straightforward list recognizes them as functional equivalents, i.e. that they can each be used for the purpose of preparing suitable phenol aldehyde resins. Applicant is welcome to show unexpected results to overcome the showing of obviousness based on art-recognized equivalence. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 2, 4-7, 9-11, 14, 18-20 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohrs et al (US 20070221539 A1).
Cohrs discloses a resin having the formula 

    PNG
    media_image3.png
    172
    375
    media_image3.png
    Greyscale

Wherein R3 is hydrogen or an alkoxy group of the formula -(A-O)m –H [0020], A is preferably ethylene [0031] and m is preferably 3 to 20 [0032], R4 is preferably hydrogen [0033], n is preferably 5 to 15 [0035], R5 includes O-R6 [0024] and R6 is preferably C6 to C30 alkyl group [0034]. The molecular weight of the polymer is preferably 1000 to 3000 g/mol [0057].
If Applicant argues that the claimed embodiments are not disclosed with sufficient specificity and that examiner is picking and choosing with improper hindsight, Examiner notes that the rejection is made under 35 USC 103 obviousness. The claims are obvious over the combination of elements disclosed, and the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Regarding claim 6, Cohrs discloses m is preferably 3 to 20 [0032], which overlaps the claimed n ranges. 

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  


Claim 2,4-7, 9-11, 14, 16-20 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holtrup et al (US 6465528 B1).
Holtrup discloses a polymer comprising the formula 

    PNG
    media_image4.png
    191
    215
    media_image4.png
    Greyscale
[col 5 line 50] 
Wherein X’ includes 
    PNG
    media_image5.png
    34
    134
    media_image5.png
    Greyscale
and k is the degree of alkoxylation [col 5 line 58 to col 6 line 3] and the average degree of alkoxylation is from 2 to 50 [col 5 lines 13-17], and the degree of polymerization n is from 4 to 30 preferably 4 to 10 [col 6 lines 4-9]. Y includes the formulae:

    PNG
    media_image6.png
    33
    103
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    107
    94
    media_image7.png
    Greyscale

Wherein R3 includes C1-30 alkyl group [col 6 lines 49-50] and R6 and R7 include the same [col 6 lines 54-56]. Regarding claims 16-17, R8 includes C6 to C18 aryl groups [col 2 lines 35-37]. The polymer has a molecular weight between 1000 and 10,000 [col 5 lines 24-26]. Example 9 discloses reaction of p-N,N-dibutylaminophenol with Formaldehyde [col 9 lines 36-40] that is subsequently ethoxylated or propoxylated [col 10 lines 17-39]. 
Since the average degree of alkoxylation is from 2 to 50 [col 5 lines 13-17], this encompasses the claimed ranges of n. Other disclosed ranges overlap or encompass the corresponding claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  


Claim 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohrs et al (US 20070221539 A1) in view of Holtrup et al (US 6465528 B1).
Cohrs does not disclose the claimed R7 as an aryl or phenyl group. Cohrs does disclose that the polymers are used for splitting emulsion of water and crude oil [abstract] and that the pendant aldehyde group R4 (corresponding to claimed R7) includes hydrogen, alkyl radical and carboxyl group [0023]. 
Holtrup discloses a similar polymer to Cohrs that is also used for breaking oil-water emulsions [abstract] and the pendant aldehyde group R8 (also corresponding to claimed R7) includes H, alkyl and C6-C18aryl groups [col 2 lines 33-37].
prima facie obvious to substitute art-recognized functional equivalents known for the same purpose, see MPEP § 2144.06; In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766